The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 11, last line, “the first and second biasing elements” lack proper antecedent bases; claim 11 should apparently depend from claim 9 rather than claim 8.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Caspers, US 2003/0191539 A1.  Figure 39A depicts an ankle unit 610 pivotally mounted to a foot component F (paragraph 0195), with Figures 35-38 illustrating a resiliently damping piston and cylinder assembly comprising an ankle joint mechanism piston 634 and cylinder 666 defining a chamber 664 of compressible air (paragraphs 0189-0190, 0192, 0194) and a vacuum mechanism including a pneumatic piston 630 and cylinder 612 for generating vacuum (paragraphs 0184-0188, 0191, 0193), the pistons clearly being coaxially mounted along the needle valve 670.
.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774